 1   ALEKXIA TORRES STALLINGS
     SBN 296418
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: lextorres@lawtorres.com
 5   Attorney for:
     EARL MARCUS BYERS
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT of CALIFORNIA
 8

 9                                                     )   Case No.: 1:91-CR-00176 LJO
     UNITED STATES OF AMERICA,                         )
10                                                     )   STIPULATION AND ORDER TO
                    Plaintiff,                         )   CONTINUE THE SENTENCING
11                                                     )   HEARING
            vs.                                        )
12                                                     )
     EARL MARCUS BYERS,                                )
13                                                     )
                    Defendant                          )
14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE
15
     LAWRENCE J. O’NEILL AND ANGELA SCOTT, ASSISTANT UNITED STATES
16
     ATTORNEY:
17
            COMES NOW Defendant, EARL MARCUS BYERS, by and through his attorney of
18
     record, ALEKXIA TORRES STALLINGS hereby requesting that the sentencing hearing
19
     currently set for Monday, May 20, 2019, be continued to Monday, June 3, 2019.
20
            I have been informed that AUSA Scott is out of town and will be unable to proceed with
21
     this matter on Monday, May 20, 2019. I have spoken to AUSA Angela Scott and she has no
22
     objection to continuing the sentencing hearing.
23
            The parties also agree the delays resulting from the continuance shall be excluded in the
24
     interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
25
            //



                          Stipulation and Proposed Order to Continue Sentencing
                                                    1
 1         //

 2         IT IS SO STIPULATED.

 3                                                            Respectfully Submitted,

 4   DATED: 5/16/19                                           /s/ Alekxia Torres Stallings___
                                                              ALEKXIA TORRES STALLINGS
 5                                                            Attorney for Defendant
                                                              EARL MARCUS BYERS
 6

 7

 8   DATED: 5/16/19                                           /s/Angela Scott_____
                                                              ANGELS SCOTT
 9                                                            Assistant U.S. Attorney

10

11

12                                             ORDER

13         The sentencing is continued to June 3, 2019.

14

15   IT IS SO ORDERED.
16
        Dated:   May 16, 2019                             /s/ Lawrence J. O’Neill _____
17                                             UNITED STATES CHIEF DISTRICT JUDGE

18

19

20

21

22

23

24

25




                        Stipulation and Proposed Order to Continue Sentencing
                                                  2
